Citation Nr: 0322828	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  98-14 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from March 1943 to March 1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO. 

The veteran requested a personal hearing before a Veterans 
Law Judge in August 1998.  

In a letter dated in march 2001, the veteran notified the 
Board of his intent to forego the hearing because of the time 
involved and his inability to travel.  Under these 
circumstances, the Board deems the hearing request to be 
withdrawn.  See 38 C.F.R. § 20.702(e) (2002).  

In an April 2002 Memorandum, the Board determined that 
additional development of the record was necessary prior to 
the issuance of a decision on the merits.  The additional 
development was undertaken at the Board pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002), 
since codified at 38 C.F.R. § 19.9(a)(2).  The case was 
thereafter returned to the Board.

Recently, the Federal Circuit decided the case of Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3rd 
1339 (Fed. Cir. 2003), which interprets the VCAA to require 
that the veteran must be provided with notice of up to one 
year to provide any additional evidence to substantiate the 
claim on appeal.  

The case cited hereinabove, in addition to the proscription 
regarding the time limit in the regulation, made it clear 
that the Board cannot consider evidence in the first 
instance, and that all of the evidence must be reviewed by 
the RO before it is reviewed by the Board.  

The RO has not had an opportunity to review the evidence 
added to the record pursuant to the Board's development.  
However, for reasons discussed hereinbelow, the veteran is 
not prejudiced thereby and no further assistance in 
developing the facts pertinent to his claim is required.  

In this case, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  



FINDINGS OF FACT

1.  The veteran is shown to have a current bilateral 
sensorineural hearing loss that as likely as not is the 
result of his exposure to acoustic trauma in service.  

2.  The veteran currently is shown to have tinnitus that as 
likely as not is the result of his exposure to acoustic 
trauma in service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b), 7104 (West 2002); 38 C.F.R. § 3.303 3.385 
(2002).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b), 
7104 (West 2002); 38 C.F.R. § 3.303 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§  1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may also be granted for sensorineural 
hearing loss where it is manifest to a degree of 10 percent 
or more within the first postservice year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to disease or injury in service.  Id. at 
160.  

The veteran's DD Form 214 indicates that he served as an 
aerial engineer gunner during World War II.  In addition, a 
Separation Qualification Record noted that the veteran served 
in England and France on B-17's, C-47's, C-46's and C-53's.  
On B-17's, he was top turret gunner in combat.  

A review of the veteran's service medical records is negative 
for any complaints, findings or diagnosis of a hearing loss 
or tinnitus.  The veteran's examination at discharge measured 
the veteran's hearing as 15/15 in the right and left ears per 
a whispered voice test.  

In February 1998, the RO received the veteran's initial claim 
of service connection for hearing loss and tinnitus.  

The medical evidence of record at that time included a 
January 1998 VA audiology report which revealed the following 
pure tone thresholds in decibels as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
65
85
105
LEFT
20
50
75
90
100

The average in the right ear was 75 and the average in the 
left ear was 79.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  

The veteran reported that he first noticed the hearing loss 
many years ago and that he was exposed to noise in service.  
The assessment was that of bilateral moderate to profound 
sensorineural hearing loss.  

In correspondence to the RO, the veteran reported that he was 
not provided with hearing protection despite the fact that he 
was an aerial engineer gunner.

Pursuant to the Board's development of the case, the veteran 
was afforded a VA audiological examination in September 2002.  
The veteran reported that his hearing loss began during 
service due to exposure to noise, as he was a top turret 
gunner in a B-17.  He reported that he participated in many 
missions, but was not certain as to the exact number.  

After each mission, the veteran indicated that he noted a 
decrease in his hearing sensitivity and tinnitus.  The 
examiner noted that the veteran worked in areas with machine 
noise at GE, for 31 years after service.  The veteran 
reported intermittent bilateral tinnitus, ringing noise.  

On examination, pure tone thresholds in decibels were as 
follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
70
90
115
LEFT
30
50
70
85
110

The average in the right ear was 81 and the average in the 
left ear was 79.  Speech audiometry revealed speech 
recognition ability of 66 percent in the right ear and of 52 
percent in the left ear.  

There was normal pressure, amplitude and shape of the right 
and left ears.  The acoustic reflex could not be elicited in 
either ear, with any of the levels available with 
instrumentation.  

The diagnosis was that of bilateral symmetrical sensorineural 
hearing loss that ranged from mild to profound.  Word 
recognition scores for both ears were poor.  The veteran 
rated his bilateral, intermittent ringing tinnitus as 
changing in loudness from 4-5/10.  The veteran consistently 
matched the tinnitus at the examination with the 6000 Hz 
tone.  

The examiner noted that there was no apparent documentation 
of any of the episodes in which he clamed he indicated to the 
Flight Surgeons and other medical personnel that his hearing 
was affected by the noise of machine guns.  He did claim that 
there was an initial hesitance on behalf of GE to hire him 
because of a hearing loss in 1946, although it is not 
documented in the claims file.  

The examiner concluded that, in instances like this, where 
there was no evidence of exposure to excessive noise from the 
military service as well as in a subsequent occupation, it 
was not possible without documentation to differentiate which 
condition caused the greatest hearing deficit.  

The examiner nevertheless opined that it was as likely as not 
that the veteran's current hearing loss and intermittent 
tinnitus were due both to the military noise exposure and the 
occupational noise exposure.  

In summary, the medical evidence shows that the veteran has 
current bilateral hearing disability under the provisions of 
38 C.F.R. § 3.385.  

In addition, tinnitus has also been diagnosed.  The VA 
examiner in September 2002 opined that it was at least as 
likely as not that the noise exposure in service caused the 
hearing loss and tinnitus.

In light of the veteran's credible statements regarding his 
noise exposure during service, and the VA examination report 
showing current bilateral sensorineural hearing loss and 
tinnitus, the Board finds that they at least as likely as not 
are due to noise exposure in service.  By extending the 
benefit of the doubt to the veteran, service connection for 
the bilateral hearing loss and tinnitus is warranted.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claim for 
service connection.  Specifically, the RO provided a letter 
to the veteran in April 2001 explaining the VCAA and 
affording the veteran an opportunity to submit additional 
evidence in support of his claim.  The veteran responded that 
he did not have additional evidence to submit.  

Moreover, given the favorable action taken hereinabove, the 
veteran is not prejudiced thereby and no further assistance 
in developing the facts pertinent to his claim is required.  
In this case, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  



ORDER

Service connection for a bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

